USCA11 Case: 21-12590     Date Filed: 10/21/2022   Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12590
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MICHAEL DAVIS,
a.k.a. Mikey,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 8:19-cr-00344-CEH-SPF-1
USCA11 Case: 21-12590            Date Filed: 10/21/2022   Page: 2 of 10




2                         Opinion of the Court                21-12590

                        ____________________

Before LUCK, LAGOA, and EDMONDSON, Circuit Judges.
PER CURIAM:
       Michael Davis appeals his convictions for conspiracy to en-
gage in sex-trafficking of a minor and for attempted sex-trafficking
of a minor.1 No reversible error has been shown; we affirm.
       This case arises from an undercover operation run by the
FBI’s Human Trafficking Task Force: an operation designed to
identify people seeking to recruit young girls into prostitution us-
ing social media platforms. As part of the operation, Investigator
Craig Tangeman -- posing as a fictitious 17-year-old girl named Ni-
cole -- created an online profile on the social networking site
Tagged.com. Davis’s convictions stem from efforts by Davis and
by codefendant Samantha Broadhead to recruit “Nicole” to move
from Colorado to Florida to engage in commercial sex acts.
      A federal grand jury returned an indictment charging Davis
and Broadhead with (1) conspiracy to engage in sex-trafficking of a
minor, in violation of 18 U.S.C. §§ 1591(a)(1) and (b)(2), 1594(c)
(Count 1); and (2) attempted sex-trafficking of a minor, in violation
of 18 U.S.C. §§ 1591(a)(1) and (b)(2), 1594(a), and 2 (Count 2).
Broadhead pleaded guilty to Count 1 in exchange for the govern-
ment’s dismissal of Count 2; Broadhead was sentenced to 24


1 Davis raises no challenge to his sentence on appeal.
USCA11 Case: 21-12590        Date Filed: 10/21/2022     Page: 3 of 10




21-12590               Opinion of the Court                         3

months’ imprisonment. Davis pleaded not guilty and proceeded to
a jury trial.
      Following a 5-day trial, the jury found Davis guilty of the
charged sex-trafficking offenses. The district court later sentenced
Davis to concurrent terms of 130 months’ imprisonment on each
count. This appeal followed.
                                     I.
       We first address the district court’s denial of Davis’s motions
for judgment of acquittal. On appeal, Davis challenges the suffi-
ciency of the evidence (1) showing that Davis was the person who
sent the online messages and text messages to Nicole and (2) show-
ing that Davis conspired with Broadhead to recruit Nicole.
        “We review de novo a district court’s denial of judgment of
acquittal on sufficiency of evidence grounds.” United States v. Ro-
driguez, 732 F.3d 1299, 1303 (11th Cir. 2013). In determining the
sufficiency of the evidence, “we consider the evidence in the light
most favorable to the government, drawing all reasonable infer-
ences and credibility choices in the government’s favor.” Id. We
cannot overturn a jury’s verdict unless no “reasonable construction
of the evidence would have allowed the jury to find the defendant
guilty beyond a reasonable doubt.” Id.
       Because the “jury is free to choose among reasonable con-
structions of the evidence,” the government need not “disprove
every reasonable hypothesis of innocence.” United States v. Fos-
ter, 878 F.3d 1297, 1304 (11th Cir. 2018) (quotations omitted).
USCA11 Case: 21-12590          Date Filed: 10/21/2022      Page: 4 of 10




4                        Opinion of the Court                   21-12590

“[W]hen the government relies on circumstantial evidence, the
conviction must be supported by reasonable inferences, not mere
speculation.” Rodriguez, 732 F.3d at 1303.
       A person commits unlawful sex-trafficking of a minor when
he “knowingly . . . recruits, entices, harbors, transports, provides,
obtains, [or] maintains . . . a person . . . knowing, or . . . in reckless
disregard of the fact, . . . that the person has not attained the age of
18 years and will be caused to engage in a commercial sex act.” 18
U.S.C. § 1591(a).
       To prove conspiracy to engage in sex-trafficking of a minor,
the government must prove these elements: (1) that two or more
persons agreed to violate section 1591; (2) that the defendant knew
about the conspiratorial goal; and (3) that the defendant helped vol-
untarily to accomplish that goal. See United States v. Mozie, 752
F.3d 1271, 1287 (11th Cir. 2014). “The existence of an agreement
may be inferred from the participants’ conduct.” Id.
       Viewed in the light most favorable to the government, the
evidence presented at trial was sufficient to permit a reasonable
factfinder to find Davis guilty beyond a reasonable doubt of both
charged sex-trafficking offenses.
       First, the government presented evidence sufficient to allow
the jury to conclude reasonably that the person (or persons) com-
municating with Nicole on the Tagged website and via text mes-
sage knew that Nicole was a minor and attempted to recruit Nicole
for the purpose of providing sex in exchange for money.
USCA11 Case: 21-12590       Date Filed: 10/21/2022     Page: 5 of 10




21-12590               Opinion of the Court                        5

Investigator Tangeman testified that, shortly after he created Ni-
cole’s Tagged profile, Nicole was contacted by a person with the
username “SammybabyC.” In messages exchanged between Ni-
cole and SammybabyC, SammybabyC invited Nicole to work as an
escort in Florida and offered to buy Nicole a bus ticket from Colo-
rado to Florida.
        Investigator Tangeman also testified about text messages
between Nicole and a person using the cell phone number begin-
ning with “347.” In those text messages, the texter described in
detail the sex acts Nicole could perform for money, including sug-
gesting that Nicole could pretend to be 16 and auction off her vir-
ginity for $10,000. Even after Nicole said that she was only 17, the
texter continued to solicit Nicole and also purchased a bus ticket
for Nicole to travel to Florida. Based on this evidence, a jury could
conclude reasonably that the person communicating with Nicole
took a substantial step toward the commission of a sex-trafficking
offense: a factor that supports a conviction under an attempt or aid-
ing-and-abetting theory. Cf. United States v. Murrell, 368 F.3d
1283, 1286 (11th Cir. 2004) (“To sustain a conviction for the crime
of attempt, the government need only prove (1) that the defendant
had the specific intent to engage in the criminal conduct for which
he is charged and (2) that he took a substantial step toward com-
mission of the offense.”); United States v. Joseph, 709 F.3d 1082,
1102 (11th Cir. 2013) (“To sustain a conviction under an aiding and
abetting theory, the prosecution must show that the defendant as-
sociated herself with a criminal venture, participated in it as
USCA11 Case: 21-12590        Date Filed: 10/21/2022     Page: 6 of 10




6                      Opinion of the Court                 21-12590

something she wished to bring about, and sought by her actions to
make it succeed.” (quotations and alterations omitted)).
        The jury also heard evidence sufficient to support a reason-
able inference (1) that Davis was the chief person communicating
with Nicole using the SammybabyC account and the 347 phone
number and (2) that Davis was the person responsible for arranging
Nicole’s transportation to Florida. Among other things, the 347
phone number was linked to Davis’s Facebook account and the
person texting from the 347 number at times identified himself as
“Mikey.” “Mikey” discussed auctioning off Nicole’s virginity and
promised to teach Nicole how to sell her body: evidence that Davis
recruited Nicole for the purpose of engaging in commercial sex
acts. The government also presented Broadhead’s testimony that
Davis set up the Tagged account to recruit women to serve as pros-
titutes. According to Broadhead, Davis was the person who sent
Nicole all the messages on the Tagged site and via text message.
       The jury also heard a recording of a phone call that a female
officer -- posing as Nicole -- placed to the 347 number. During the
call, both Davis and Broadhead could be heard speaking on the
other end. Davis, however, did most of the talking, explained to
Nicole that he had her travel itinerary in his email, promised to pick
Nicole up at the bus station, and told Nicole that he would provide
her with drugs upon her arrival.
       The evidence presented at trial was also sufficient to allow a
jury to conclude reasonably that Davis conspired with Broadhead
to recruit Nicole. Broadhead testified that she knew Davis was
USCA11 Case: 21-12590        Date Filed: 10/21/2022      Page: 7 of 10




21-12590                Opinion of the Court                         7

trying to persuade Nicole to come to Florida, that Broadhead
helped Davis purchase Nicole’s bus ticket, and that Broadhead
spoke to Nicole on the phone to make Nicole feel more comforta-
ble about coming to Florida. Text messages also reflect that both
Davis and Broadhead were involved in choosing to target Nicole
and indicate that Davis and Broadhead agreed about the kind of
work Nicole would perform.
       To the extent that parts of Broadhead’s trial testimony were
inconsistent with Broadhead’s earlier statements to law enforce-
ment, the jury was free to believe Broadhead’s testimony that she
had lied previously to law enforcement to protect Davis and that
she was testifying truthfully during trial. See United States v. Flo-
res, 572 F.3d 1254, 1263 (11th Cir. 2009) (“Credibility determina-
tions are left to the jury and the jury’s verdict will not be disturbed
on appeal unless the testimony is ‘incredible as a matter of law.’”).
       Because the evidence produced at trial was sufficient to al-
low the jury to find Davis guilty beyond a reasonable doubt of both
charged sex-trafficking offenses, the district court committed no er-
ror in denying Davis’s motions for a judgment of acquittal.
                                     II.
      We next address Davis’s argument that the district court
erred in admitting certain evidence. We review for abuse of
USCA11 Case: 21-12590            Date Filed: 10/21/2022        Page: 8 of 10




8                         Opinion of the Court                      21-12590

discretion a district court’s evidentiary rulings. See United States
v. Dodds, 347 F.3d 893, 8997 (11th Cir. 2003). 2
       A district court “may exclude relevant evidence if its proba-
tive value is substantially outweighed by a danger of . . . unfair prej-
udice.” Fed. R. Evid. 403. We have said, however, that “Rule 403
is an extraordinary remedy which the district court should invoke
sparingly,” and that “the balance should be struck in favor of ad-
missibility.” Dodds, 347 F.3d at 897 (quotations and alteration
omitted). In considering admissibility under Rule 403, we view
“the evidence in a light most favorable to its admission, maximiz-
ing its probative value and minimizing its undue prejudicial im-
pact.” Id.
       As an initial matter, Davis’s appellate brief includes only a
single-paragraph argument challenging the district court’s eviden-
tiary rulings. Davis seems to object to the purported admission of
this evidence: (1) testimony that agents located 120 escort adver-
tisements linked to a telephone associated with Davis; (2) a forensic
analysis of Broadhead’s phone consistent with Broadhead’s state-
ments that she was engaged in commercial sexual activity between
12 October 2017 and 23 January 2018; and (3) a prior conviction.


2 On appeal, the government contends that our review should be limited to
plain error because Davis never raised expressly the specific objection he now
raises on appeal. We need not decide this issue, however, because we con-
clude that Davis’s challenge fails under an abuse-of-discretion standard of re-
view.
USCA11 Case: 21-12590       Date Filed: 10/21/2022     Page: 9 of 10




21-12590               Opinion of the Court                        9

Davis’s brief, however, includes no citations to the record specify-
ing when the challenged evidence was identified, offered, or re-
ceived or rejected: the specificity required by the Federal Rules of
Appellate Procedure. See Fed. R. App. P. 28(e) (“A party referring
to evidence whose admissibility is in controversy must cite the
pages of the appendix or of the transcript at which the evidence was
identified, offered, and received or rejected.”). This omission ends
the question about admissibility generally.
       We stress that we are “not required to search the record for
error” when a party fails to offer pertinent citations to the record.
See United States v. Francis, 131 F.3d 1452, 1458 (11th Cir. 1997).
Nevertheless, we have looked at the record and the fact section of
Davis’s appellate brief. For argument’s sake, we will accept that
Davis has presented enough to challenge the district court’s admis-
sion into evidence of three advertisements for escort services asso-
ciated with Davis’s 347 phone number.
       On appeal, Davis still makes only conclusory statements that
the challenged evidence was irrelevant and that its probative value
was outweighed by unfair prejudice. We disagree. We have no
trouble concluding that the escort advertisements were relevant to
the charged sex-trafficking offenses. See Fed. R. Evid. 401 (“Evi-
dence is relevant if . . . it has any tendency to make a fact more or
less probable than it would be without the evidence . . . .”); United
States v. Tinoco, 304 F.3d 1088, 1120 (11th Cir. 2002) (“The stand-
ard for what constitutes relevant evidence is a low one.”). The es-
cort advertisements were posted online during the time of the
USCA11 Case: 21-12590      Date Filed: 10/21/2022   Page: 10 of 10




10                    Opinion of the Court               21-12590

charged conspiracy, included photographs of Broadhead, and listed
the 347 phone number as the contact number. These advertise-
ments tended to corroborate Broadhead’s testimony that Davis
acted as Broadhead’s pimp and served as the chief contact for cli-
ents. Viewing this evidence in the light most favorable to its ad-
mission, we are unpersuaded that the probative value of this evi-
dence was outweighed by unfair prejudice. The district court
abused no discretion in admitting the three escort advertisements.
      AFFIRMED.